        
Exhibit 10.19    
    


GILEAD SCIENCES, INC.
GLOBAL RESTRICTED STOCK UNIT ISSUANCE AGREEMENT


RECITALS


A.    The Board has adopted the Plan for the purpose of providing incentives to
attract, retain and motivate eligible Employees, Directors and Consultants.
B.    This Agreement is executed pursuant to, and is intended to carry out the
purposes of, the Plan in connection with the Company’s issuance of shares of
Common Stock to Participant thereunder.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them herein and in the attached Appendix A.
NOW, THEREFORE, the Company hereby awards Restricted Stock Units to Participant
upon the following terms and conditions:
1.Grant of Restricted Stock Units. The Company hereby awards to Participant, as
of the Award Date indicated below, Restricted Stock Units under the Plan. Each
Restricted Stock Unit that vests hereunder will entitle Participant to receive
one share of Common Stock on the specified issuance date for that unit. The
number of Shares subject to the awarded Restricted Stock Units, the applicable
vesting schedule for those Shares, the dates on which those vested Shares shall
become issuable to Participant and the remaining terms and conditions governing
the Award shall be as set forth in this Agreement.


AWARD SUMMARY


Participant:
%%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-%
Award Date:
%%OPTION_DATE,'DD-Mon-YYYY'%-%
Number of Shares Subject to Award:
%%TOTAL_SHARES_GRANTED,'999,999,999'%-% shares of Common Stock (the “Shares”)
Vesting Schedule:
The Shares shall vest in a series of three (3) successive equal annual
installments upon Participant’s completion of each successive year of Continuous
Service over the three (3)-year period measured from the Award Date. However,
one or more Shares may be subject to accelerated vesting in accordance with the
provisions of Paragraph 3 or 5 of this Agreement.







6576497-v35\GESDMS

--------------------------------------------------------------------------------




Issuance Schedule
The Shares in which Participant vests in accordance with the Normal Vesting
Schedule shall become issuable pursuant to the Plan on the applicable annual
vesting date, subject to the Company’s collection of the applicable Withholding
Taxes. In no event will the Shares in which Participant so vests be issued after
the later of (i) the close of the calendar year in which the Shares vest
pursuant to the Normal Vesting Schedule or (ii) the fifteenth (15th) day of the
third (3rd) calendar month following such vesting date. The procedures pursuant
to which the applicable Withholding Taxes are to be collected are set forth in
Paragraph 7 of this Agreement.

2.    Limited Transferability. Prior to actual receipt of the Shares which vest
hereunder, Participant may not transfer any interest in the Award or the
underlying Shares or pledge or otherwise hedge the sale of those Shares,
including (without limitation) any short sale or any acquisition or disposition
of any put or call option or other instrument tied to the value of the
underlying Shares. However, any Shares which vest hereunder but which otherwise
remain unissued at the time of Participant’s death may be transferred pursuant
to the provisions of Participant’s will or the laws of inheritance.
3.    Cessation of Service.
(a)    Except as otherwise provided in this Paragraph 3 or in Paragraph 5 below,
should Participant cease Continuous Service for any reason prior to vesting in
one or more Shares pursuant to the Normal Vesting Schedule, then the Award will
be immediately cancelled with respect to those unvested Shares, and the number
of Restricted Stock Units will be reduced accordingly. Participant shall
thereupon cease to have any right or entitlement to receive any Shares under
those cancelled units.
(b)    Should Participant (i) cease Continuous Service at least twelve (12)
months following the Award Date and (ii) (1) after attaining age 55 and
completing at least ten (10) years of Continuous Service or (2) after attaining
age 65, then Participant shall continue to vest in unvested Shares granted
hereunder in accordance with the Normal Vesting Schedule as if such Participant
had remained in Continuous Service. If Participant, as of December 31, 2018, (x)
was in Salary Grade 35 or above, (y) had completed at least three (3) years of
Continuous Service, and (z) the sum of Participant’s attained age and completed
years of Continuous Service equals or exceeds seventy (70) years, he or she
shall be deemed to satisfy the requirements of subparagraph (b)(ii). Any Shares
which vest pursuant to this Subparagraph shall be issuable as set forth in
Paragraph 1 above. Notwithstanding the foregoing, if the Company receives an
opinion of counsel that there has been a legal judgment and/or legal development
in Participant’s jurisdiction that would likely result in the favorable
treatment applicable to the Award pursuant to this subparagraph (b) being deemed
unlawful and/or discriminatory, then the Company will not apply this favorable
treatment at the time of Participant’s cessation of Continuous Service, and the
Award will be treated as set forth in Subparagraph 3(a). Furthermore, if
Participant is located in Australia, Hong Kong, or Taiwan, he or she shall not
be eligible for the provisions of this Subparagraph 3(b) and the Award will be
treated as set forth in the Subparagraph 3(a). In addition, if Participant is
located in the Netherlands, he or she shall not be eligible for the provisions
of this Subparagraph 3(b) unless the Company receives a favorable tax ruling
from the Dutch tax authorities. In the event a favorable


2



--------------------------------------------------------------------------------




tax ruling is not obtained from the Dutch tax authorities and Participant is
located in the Netherlands, the Award will be treated as set forth in
Subparagraph 3(a).
(c)    Notwithstanding any other provision hereof, should Participant’s
Continuous Service be terminated for Cause (or for a reason that is comparable
to termination for Cause under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any), or should Participant engage in any other conduct, while in Continuous
Service or following cessation of Continuous Service, that is materially
detrimental to the business or affairs of the Company (or any Related Entity),
as determined in the sole discretion of the Administrator, then this Award will
be immediately cancelled with respect to all Shares, whether or not vested at
the time. Participant shall thereupon cease to have any right or entitlement to
receive any Shares under those cancelled units.
4.    Stockholder Rights and Dividend Equivalents.
(a)    The holder of this Award shall not have any stockholder rights, including
voting, dividend or liquidation rights, with respect to the Shares subject to
the Award until Participant becomes the record holder of those Shares upon their
actual issuance following the Company’s collection of the applicable Withholding
Taxes.
(b)    Notwithstanding the foregoing, should any dividend or other distribution,
whether regular or extraordinary and whether payable in cash, securities (other
than Common Stock) or other property, be declared and paid on the outstanding
Common Stock while one or more Shares remain subject to this Award (i.e., those
Shares are not otherwise issued and outstanding for purposes of entitlement to
the dividend or distribution), then a special book account shall be established
for Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on the Shares at the time
subject to this Award had they been issued and outstanding and entitled to that
dividend or distribution. As the Shares subsequently vest hereunder, the phantom
dividend equivalents so credited to those Shares in the book account shall vest,
and those vested dividend equivalents shall be distributed to Participant (in
the form of additional Shares or in such other form as the Administrator deems
appropriate under the circumstances) concurrently with the issuance of the
vested Shares to which those phantom dividend equivalents relate. However, each
such distribution shall be subject to the Company’s collection of the
Withholding Taxes applicable to that distribution. To the extent any phantom
dividend equivalents are to be distributed in Shares, then the following
conversion process will be in effect.  For each such dividend or distribution
that is to be converted into Shares, the aggregate dollar value of the cash,
securities or other property that would have been paid as an actual dividend or
distribution on the Shares subject to this Award had they been actually issued
and outstanding Shares at the time of such dividend or distribution will be
divided by the Fair Market Value per Share measured as of the date on which such
dividend or distribution was paid on the outstanding Common Stock, with any
fractional Share rounded up to the next whole Share.  The Administrator shall
have the sole discretion to determine the dollar value of any such dividend or
distribution paid other than in the form of cash, and its determination shall be
controlling.  


3



--------------------------------------------------------------------------------




(c)    Should Participant cease Continuous Service without vesting in one or
more of the Shares subject to this Award (including any Shares which do not or
will not otherwise vest after taking into account any applicable vesting
acceleration or continuation provisions set forth in Paragraph 3 or 5 of this
Agreement), then the phantom dividend equivalents credited to those unvested
Shares shall be cancelled, and Participant shall thereupon cease to have any
further right or entitlement to those cancelled amounts.
5.    Change in Control.
(a)    Any Restricted Stock Units subject to this Award at the time of a Change
in Control may be (i) assumed or otherwise continued in full force and effect by
the surviving corporation, (ii) replaced with an economically-equivalent
substitute award or (iii) replaced with a cash retention program of the
successor corporation that is in a dollar amount equal to the Fair Market Value
of the Shares underlying those Restricted Stock Units (as measured immediately
prior to the Change in Control) and provides for the subsequent vesting and
payout of that dollar amount in accordance with the same vesting and issuance
provisions that would otherwise be in effect for those Shares in the absence of
the Change in Control. In the event of such assumption or continuation of the
Award or such replacement of the Award with an economically-equivalent award or
cash retention program, no accelerated vesting of the Restricted Stock Units
shall occur at the time of the Change in Control. Notwithstanding the foregoing,
no such cash retention program shall be established for the Restricted Stock
Units subject to this Award to the extent such program would otherwise be deemed
to constitute a deferred compensation arrangement subject to the requirements of
Code Section 409A and the Treasury Regulations thereunder.
(b)    In the event the Award is assumed or otherwise continued in effect, the
Restricted Stock Units subject to the Award shall be adjusted immediately after
the consummation of the Change in Control so as to apply to the number and class
of securities into which the Shares underlying those units immediately prior to
the Change in Control would have been converted in consummation of that Change
in Control had those Shares actually been issued and outstanding at that time.
To the extent the actual holders of the outstanding Common Stock receive cash
consideration for their Common Stock in consummation of the Change in Control,
the successor corporation (or parent entity) may, in connection with the
assumption or continuation of the Restricted Stock Units subject to the Award at
that time and with the approval of the Administrator, substitute one or more
shares of its own common stock with a fair market value equivalent to the cash
consideration paid per Share in the Change in Control transaction, provided the
substituted common stock is readily tradable on an established U.S. securities
exchange.
(c)    Any Restricted Stock Units which are to be assumed or otherwise continued
in effect in connection with the Change in Control or are to be replaced with an
economically equivalent award or cash retention program in accordance with
Paragraph 5(a) shall be subject to accelerated vesting in accordance with the
following provision:
If Participant’s Employee status is unilaterally terminated as a result of an
involuntary termination (other than for death or Permanent Disability) without
Cause, or if Participant


4



--------------------------------------------------------------------------------




resigns from such Employee status due to a Constructive Termination, at any time
during the period beginning with the execution date of the definitive agreement
for that Change in Control transaction and ending with the earlier of (i) the
termination of that definitive agreement without the consummation of such Change
in Control or (ii) the expiration of the Applicable Acceleration Period
following the consummation of such Change in Control, then Participant shall
immediately vest in all the unvested Shares (or any replacement securities or
cash proceeds) at the time subject to this Award. The Shares (or any replacement
securities or cash proceeds) that vest pursuant to this Paragraph 5(c) shall be
issued or distributed on the date of Participant’s Separation from Service in
connection with such termination of Employee status or as soon as
administratively practicable thereafter, but in no event later than the later of
(i) the close of the calendar year in which such Separation from Service occurs
or (ii) the fifteenth (15th) day of the third (3rd) calendar month following the
date of such Separation from Service. The applicable Withholding Taxes with
respect to such issuance shall be collected in accordance with Paragraph 7 of
this Agreement.
(d)     If the Restricted Stock Units subject to this Award at the time of the
Change in Control are not assumed or otherwise continued in effect in connection
with the Change in Control or are not replaced with an economically equivalent
award or cash incentive program in accordance with Paragraph 5(a), then those
units will vest immediately prior to the closing of the Change in Control. The
Shares subject to those vested units shall be converted into the right to
receive for each such Share the same consideration per Share payable to the
other stockholders of the Company in consummation of that Change in Control, and
such consideration per Share shall be distributed to Participant upon the tenth
(10th) business day following the earliest to occur of (i) the date the Share
would have otherwise vested and been issued pursuant to the Vesting and Issuance
Schedules set forth in Paragraph 1 in the absence of such Change in Control,
(ii) the date of Participant’s Separation from Service, or (iii) the first date
following a Qualifying Change in Control on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A. Such
distribution shall be subject to the Company’s collection of the applicable
Withholding Taxes pursuant to the provisions of Paragraph 7.
(e)    This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
6.    Adjustment in Shares. Should any change be made to the Common Stock by
reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Company’s receipt of consideration, or should the value of
outstanding Common Stock be substantially reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization, then equitable adjustments
shall be made by the Administrator to the total number and/or class of
securities issuable pursuant to this Award in order to reflect such change. In
making such adjustments, the Administrator shall take into account any amounts
to be credited to Participant’s book account under Paragraph 4(b) in connection
with the transaction, and the


5



--------------------------------------------------------------------------------




determination of the Administrator shall be final, binding and conclusive. In
the event of a Change in Control, the provisions of Paragraph 5 shall be
controlling.
7.    Issuance of Shares or Other Amounts.
(a)    On or after each date on which one or more Shares are to be issued in
accordance with the express provisions of this Agreement, the Company shall
issue to or on behalf of Participant a certificate (which may be in electronic
form) for those Shares and shall concurrently distribute to Participant any
phantom dividend equivalents with respect to those Shares (in the form of
additional Shares or in such other form as the Administrator deems appropriate
under the circumstances), subject in each instance to the Company’s collection
of the applicable Withholding Taxes.
(b)    Participant acknowledges that, regardless of any action the Company
and/or the Employer take with respect to any or all Withholding Taxes related to
Participant’s participation in the Plan and legally applicable to Participant,
the ultimate liability for all Withholding Taxes is and remains Participant’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer. Participant further acknowledges that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Withholding Taxes in connection with any aspect of the Award, including the
grant, vesting or settlement of the Award, the issuance of Shares (or other
property) upon settlement of the Award, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or phantom
dividend equivalents; and (ii) do not commit to, and are under no obligation to,
structure the terms of the grant or any aspect of the Award to reduce or
eliminate Participant’s liability for Withholding Taxes or achieve any
particular tax result. Further, if Participant has become subject to Withholding
Taxes in more than one jurisdiction, Participant acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Withholding Taxes in more than one jurisdiction.
(c)    The Company shall collect, and Participant hereby authorizes the Company
to collect, the Withholding Taxes with respect to the Shares issued under this
Agreement (including Shares issued in settlement of phantom dividend
equivalents) through an automatic Share withholding procedure pursuant to which
the Company will withhold, immediately as the Shares are issued under the Award,
a portion of those Shares with a Fair Market Value (measured as of the issuance
date) equal to the amount of such Withholding Taxes, unless such Share
Withholding Method is not permissible or advisable under local law or until the
Company otherwise decides to no longer utilize the Share Withholding Method and
provides Participants with a corresponding notice.
(d)    If the Share Withholding Method is to be utilized for the collection of
Withholding Taxes, then the Company shall withhold the number of otherwise
issuable Shares necessary to satisfy the applicable Withholding Taxes based on
the applicable minimum statutory rate or other applicable withholding rate,
including maximum applicable rates, as determined by the Company in its sole
discretion. If the maximum rate is used, any over-withheld amount will be


6



--------------------------------------------------------------------------------




refunded to Participant in cash by the Company or Employer (with no entitlement
to the Common Stock equivalent) or if not refunded, Participant may seek a
refund from the local tax authorities. If the obligation for Withholding Taxes
is satisfied by using the Share Withholding Method, then Participant will, for
tax purposes, be deemed to have been issued the full number of Shares subject to
the vested Award, notwithstanding that a number of the Shares are withheld
solely for the purpose of paying the applicable Withholding Taxes.
(e)    The Company shall have sole discretion to determine whether or not the
Share Withholding Method shall be utilized for the collection of the applicable
Withholding Taxes. Participant shall be notified (in writing or through the
Company’s electronic mail system) in the event the Company no longer intends to
utilize the Share Withholding Method. Should any Shares become issuable under
the Award (including Shares issued in settlement of phantom dividend
equivalents) at a time when the Share Withholding Method is not being utilized
by the Company, then the Withholding Taxes shall be collected from Participant
through a sale-to-cover transaction authorized by Participant, pursuant to which
an immediate open-market sale of a portion of the Shares issued to Participant
will be effected, for and on behalf of Participant, by the Company’s designated
broker to cover the Withholding Tax liability estimated by the Company to be
applicable to such issuance. Participant shall, promptly upon request from the
Company, execute (whether manually or through electronic acceptance) an
appropriate sales authorization (in form and substance reasonably satisfactory
to the Company) that authorizes and directs the broker to effect such
open-market, sale-to-cover transactions and remit the sale proceeds, net of
brokerage fees and other applicable charges, to the Company in satisfaction of
the applicable Withholding Taxes. However, no sale-to-cover transaction shall be
effected unless (i) such a sale is at the time permissible under the Company’s
insider trading policies governing the sale of Common Stock and (ii) the
transaction is not otherwise deemed to constitute a prohibited loan under
Section 402 of the Sarbanes-Oxley Act of 2002.
(f)    If the Company determines that such sale-to-cover transaction is not
permissible or advisable at the time or if Participant otherwise fails to effect
a timely sales authorization as required by this Agreement, then the Company
may, in its sole discretion, elect either to defer the issuance of the Shares
until such sale-to-cover transaction can be effected in accordance with
Participant’s executed sale directive or to collect the applicable Withholding
Taxes through Participant’s delivery of his or her separate check payable to the
Company in the amount of such Withholding Taxes or by withholding such amount
from other wages payable to Participant. In no event shall any Shares be issued
in the absence of an arrangement reasonably satisfactory to the Company for the
satisfaction of the applicable Withholding Taxes and in compliance with any
applicable requirements of Code Section 409A.
(g)    Except as otherwise provided in Paragraph 5, the settlement of all
Restricted Stock Units which vest under the Award shall be made solely in
Shares. In no event, however, shall any fractional Shares be issued.
Accordingly, the total number of Shares to be issued at the time the Award vests
(including any Shares issued in settlement of phantom dividend equivalents)
shall, to the extent necessary, be rounded down to the next whole Share in order
to avoid the issuance of a fractional Share.


7



--------------------------------------------------------------------------------




(h)     The Company shall collect the Withholding Taxes with respect to phantom
dividend equivalents distributed in a form other than Shares by withholding a
portion of that distribution equal to the amount of the applicable Withholding
Taxes, with the cash portion of the distribution to be the first portion so
withheld, or through such other tax withholding arrangement as the Company deems
appropriate, in its sole discretion.
(i)    Notwithstanding the foregoing provisions, to the extent Participant is
subject to taxation in the United States, the employee portion of the federal,
state and local employment taxes required to be withheld by the Company in
connection with the vesting (as determined under applicable tax laws) of the
Shares or any other amounts hereunder (the “Employment Taxes”) shall in all
events be collected from Participant no later than the last business day of the
calendar year in which those Shares or other amounts vest (as determined under
applicable tax laws) hereunder. Accordingly, to the extent the applicable
issuance date for one or more vested Shares or the distribution date for such
other amounts is to occur in a year subsequent to the calendar year in which
those Shares or other amounts vest, Participant shall, if so requested by the
Company, on or before the last business day of the calendar year in which such
Shares or other amounts vest, deliver to the Company a check payable to its
order (or a wire transfer of funds to the Company) in the dollar amount equal to
the Employment Taxes required to be withheld with respect to those Shares or
other amounts. Alternatively, the Company may, in its sole discretion, elect to
withhold the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts from other wages payable to
Participant, or through such other tax withholding arrangement as the Company
deems appropriate, in its sole discretion. The provisions of this Paragraph 7(i)
shall be applicable only to the extent necessary to comply with the applicable
tax withholding requirements of Code Section 3121(v).
8.        Leaves of Absence. For purposes of applying the various vesting
provisions of this Agreement, the Administrator, in its sole discretion, may
determine that Participant shall be deemed to cease Continuous Service and
Employee status on the commencement date of any leave of absence and not remain
in Continuous Service or Employee status during the period of that leave, except
to the extent otherwise required under employment laws in the jurisdiction where
Participant is employed or the terms of Participant’s employment agreement, if
any or pursuant to the following policy:
Participant shall receive Continuous Service credit for such vesting purposes
for (i) the first three (3) months of an approved personal leave of absence and
(ii) the first seven (7) months of any bona fide leave of absence (other than an
approved personal leave), but in no event beyond the expiration date of such
leave of absence.
In no event, however, shall Participant be deemed, for vesting purposes
hereunder, to remain in Continuous Service or Employee status beyond the
earliest of (i) the expiration date of that leave of absence, unless Participant
returns to active Continuous Service or Employee status on or before that date,
(ii) the date Participant’s Continuous Service or Employee status actually
terminates by reason of his or her voluntary or involuntary termination or by
reason of his or her death or


8



--------------------------------------------------------------------------------




Permanent Disability or (iii) the date Participant is deemed to have a
Separation from Service.
9.        Compliance with Laws and Regulations.
(a)    The issuance of Shares pursuant to the Award shall be subject to
compliance by the Company and Participant with all Applicable Laws relating
thereto, as determined by counsel for the Company.
(b)    The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this Award shall relieve the Company of
any liability with respect to the non-issuance or sale of the Common Stock as to
which such approval shall not have been obtained. The Company, however, shall
use its reasonable best efforts to obtain all such approvals.
10.        Insider Trading Restrictions/Market Abuse Laws. Participant may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the Shares are listed and in applicable jurisdictions
including the United States and Participant’s country or his or her broker’s
country, if different, which may affect Participant’s ability to accept,
acquire, sell or otherwise dispose of Shares, rights to Shares (e.g., Restricted
Stock Units) or rights linked to the value of Shares (e.g., dividend
equivalents) during such times as Participant is considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders Participant placed before he or she
possessed inside information. Furthermore, Participant could be prohibited from
(i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. Participant acknowledges that
it is Participant’s responsibility to comply with any applicable restrictions
and Participant should speak with his or her personal legal advisor on this
matter.
11.    Deferred Issuance Date. Notwithstanding any provision to the contrary in
this Agreement, to the extent Participant is subject to taxation in the United
States and this Award may be deemed to create a deferred compensation
arrangement under Code Section 409A, then the following limitation shall apply:
No Shares or other amounts which become issuable or distributable under this
Agreement upon Participant’s Separation from Service shall actually be issued or
distributed to Participant prior to the earlier of (i) the first day of the
seventh (7th) month following the date of such Separation from Service or (ii)
the date of Participant’s death, if Participant is deemed at the time of such
Separation from Service to be a specified employee under Section 1.409A-1(i) of
the Treasury Regulations issued under Code Section 409A, as determined by the
Administrator in accordance with consistent and uniform standards applied to all
other Code Section 409A arrangements of the Company, and such delayed


9



--------------------------------------------------------------------------------




commencement is otherwise required in order to avoid a prohibited distribution
under Code Section 409A(a)(2). The deferred Shares or other distributable amount
shall be issued or distributed in a lump sum on the first day of the seventh
(7th) month following the date of Participant’s Separation from Service or, if
earlier, the first day of the month immediately following the date the Company
receives proof of Participant’s death.
To the extent there is any ambiguity as to whether any provision of this
Agreement would otherwise contravene one or more requirements or limitations of
Code Section 409A, such provisions shall be interpreted and applied in a manner
that does not result in a violation of the applicable requirements or
limitations of Code Section 409A and the Treasury Regulations thereunder.
Each installment of Shares issuable pursuant to this Agreement shall be treated
as a separate payment for purposes of Code Section 409A.
12.        Notices. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to Participant shall be in writing and addressed to Participant at the
most current address then indicated for Participant on the Company’s employee
records or shall be delivered electronically to Participant through the
Company’s electronic mail system or through the on-line brokerage firm
authorized by the Company to effect the sale of the Shares issued hereunder. All
notices shall be deemed effective upon personal delivery or delivery through the
Company’s electronic mail system or upon deposit in the U.S. or local country
mail, postage prepaid and properly addressed to the party to be notified.
13.        Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Participant,
Participant’s assigns, the legal representatives, heirs and legatees of
Participant’s estate.
14.        Construction. This Agreement and the Award evidenced hereby are made
and granted pursuant to the Plan and are in all respects limited by and subject
to the terms of the Plan. In the event of any conflict between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan shall be
controlling. All decisions of the Administrator with respect to any question or
issue arising under the Plan or this Agreement shall be conclusive and binding
on all persons having an interest in the Award.
15.        Governing Law and Venue.
(a)    The interpretation, performance and enforcement of this Agreement shall
be governed by the laws of the State of Delaware without resort to that State’s
conflict-of-laws rules.
(b)    For purposes of litigating any dispute that arises directly or indirectly
from the relationship of the parties evidenced by this Award and this Agreement,
the parties hereby


10



--------------------------------------------------------------------------------




submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of San
Mateo County, California, or the federal courts for the Northern District of
California, and no other courts where the grant of the Restricted Stock Units is
made and/or to be performed.
16.        Severability. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.
17.        Acknowledgment of Nature of Plan and Award. In accepting the Award,
Participant acknowledges, understands and agrees that:
(a)    the Plan is established voluntarily by the Company, it is discretionary
in nature, and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(b)    the Award is exceptional, voluntary and occasional and does not create
any contractual or other right to receive future grants of Restricted Stock
Units, or benefits in lieu of Restricted Stock Units, even if Restricted Stock
Units have been granted in the past;
(c)    all decisions with respect to future Awards or other grants, if any, will
be at the sole discretion of the Company;
(d)    the Award and Participant’s participation in the Plan shall not create a
right to employment or be interpreted as forming or amending an employment or
service contract with the Company, the Employer or any Related Entity and shall
not interfere with the ability of the Company, the Employer or any Related
Entity, as applicable, to terminate Participant’s employment or service
relationship (if any);
(e)    Participant’s participation in the Plan is voluntary;
(f)    the Award and the Shares subject to the Award, and the income and value
of same, are not intended to replace any pension rights or compensation;
(g)    the Award and the Shares subject to the Award, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, holiday pay, bonuses, long-service awards, leave-related
payments, pension or retirement or welfare benefits or similar payments;
(h)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted with any certainty;
(i)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of Participant’s Continuous
Service by the


11



--------------------------------------------------------------------------------




Employer or the Company (or any Related Entity) (for any reason whatsoever,
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any), and in consideration of the Award, Participant
irrevocably agrees not to institute any claim against the Company, the Employer
or any Related Entity, waives his or her ability, if any, to bring any such
claim and releases the Company, the Employer and any Related Entity from any
such claim; if, notwithstanding the foregoing, any such claim is allowed by a
court of competent jurisdiction, then, by participating in the Plan, Participant
shall be deemed irrevocably to have agreed not to pursue such claim and agrees
to execute any and all documents necessary to request dismissal or withdrawal of
such claim;
(j)    unless otherwise agreed with the Company in writing, the Award and the
Shares subject to the Award, and the income and value of same, are not granted
as consideration for, or in connection with, any service Participant may provide
as a director of the Company or a Related Entity;
(k)    unless otherwise provided in the Plan or by the Company in its
discretion, the Restricted Stock Units and the benefits evidenced by this
Agreement do not create any entitlement to have the Restricted Stock Units or
any such benefits transferred to, or assumed by, another company nor to be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(l)    the following provisions apply only if Participant is providing services
outside the United States:
(iv)    the Award and the Shares subject to the Award, and the income and value
of same, are not part of normal or expected compensation or salary for any
purpose;
(v)    Participant acknowledges and agrees that neither the Company, the
Employer nor any Related Entity shall be liable for any foreign exchange rate
fluctuation between Participant’s local currency and the United States Dollar
that may affect the value of the Restricted Stock Units or of any amounts due to
Participant pursuant to the settlement of the Restricted Stock Units or the
subsequent sale of any Shares acquired upon settlement.
18.        No Advice Regarding Grant. The Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan or Participant’s acquisition
or sale of the underlying Shares. Participant should consult with his or her
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan or the Restricted Stock
Units.
19.        Waiver. Participant acknowledges that a waiver by the Company of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
Participant or other Participants.


12



--------------------------------------------------------------------------------




20.        Data Privacy.
(a)    Data Privacy Consent. By electing to participate in the Plan via the
Company’s online acceptance procedure, Participant is declaring that he or she
agrees with the data processing practices described herein and consents to the
collection, processing and use of Personal Data (as defined below) by the
Company and the transfer of Personal Data to the recipients mentioned herein,
including recipients located in countries which do not adduce an adequate level
of protection from a European (or other) data protection law perspective, for
the purposes described herein.
(b)    Declaration of Consent. Participant understands that he or she needs to
review the following information about the processing of his or her personal
data by or on behalf of the Company, the Employer and/or any Related Entity as
described in the Agreement and any other Plan materials (the “Personal Data”)
and declare his or her consent. As regards the processing of Participant’s
Personal Data in connection with the Plan and this Agreement, Participant
understands that the Company is the controller of his or her Personal Data.
(c)    Data Processing and Legal Basis. The Company collects, uses and otherwise
processes Personal Data about Participant for the purposes of allocating Shares
and implementing, administering and managing the Plan. Participant understands
that this Personal Data may include, without limitation, his or her name, home
address and telephone number, email address, date of birth, social insurance
number, passport number or other identification number (e.g., resident
registration number), salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all Restricted Stock Units or any
other entitlement to shares of stock or equivalent benefits awarded, cancelled,
exercised, vested, unvested or outstanding in Participant’s favor. The legal
basis for the processing of Participant’s Personal Data, where required, will be
his or her consent.
(d)    Stock Plan Administration Service Providers. Participant understands that
the Company transfers his or her Personal Data, or parts thereof, to E*TRADE
Financial Services, Inc. (and its affiliated companies), an independent service
provider based in the United States which assists the Company with the
implementation, administration and management of the Plan. In the future, the
Company may select a different service provider and share Participant’s Personal
Data with such different service provider that serves the Company in a similar
manner. Participant understands and acknowledges that the Company’s service
provider will open an account for him or her to receive and trade Shares
acquired under the Plan and that he or she will be asked to agree on separate
terms and data processing practices with the service provider, which is a
condition of Participant’s ability to participate in the Plan.
(e)    International Data Transfers. Participant understands that the Company
and, as of the date hereof, any third parties assisting in the implementation,
administration and management of the Plan, such as E*TRADE Financial Services,
Inc., are based in the United States. Participant understands and acknowledges
that his or her country may have enacted data privacy laws that are different
from the laws of the United States. For


13



--------------------------------------------------------------------------------




example, the European Commission has issued only a limited adequacy finding with
respect to the United States that applies solely if and to the extent that
companies self-certify and remain self-certified under the EU/U.S. Privacy
Shield program. The Company does not currently participate in the EU/U.S.
Privacy Shield Program. The Company’s legal basis for the transfer of
Participant’s Personal Data is his or her consent.
(f)    Data Retention. Participant understands that the Company will use his or
her Personal Data only as long as is necessary to implement, administer and
manage his or her participation in the Plan, or to comply with legal or
regulatory obligations, including under tax and securities laws. In the latter
case, Participant understands and acknowledges that the Company’s legal basis
for the processing of his or her Personal Data would be compliance with the
relevant laws or regulations. When the Company no longer needs Participant’s
Personal Data for any of the above purposes, Participant understands the Company
will remove it from its systems.
(g)    Voluntariness and Consequences of Denial/Withdrawal of Consent.
Participant understands that his or her participation in the Plan and his or her
consent is purely voluntary. Participant may deny or later withdraw his or her
consent at any time, with future effect and for any or no reason. If Participant
denies or later withdraws his or her consent, the Company can no longer offer
Participant participation in the Plan or offer other equity awards to
Participant or administer or maintain such awards and Participant would no
longer be able to participate in the Plan. Participant further understands that
denial or withdrawal of his or her consent would not affect his or her status or
salary as an employee or his or her career and that Participant would merely
forfeit the opportunities associated with the Plan.
(h)    Data Subject Rights. Participant understands that data subject rights
regarding the processing of Personal Data vary depending on the applicable law
and that, depending on where Participant is based and subject to the conditions
set out in the applicable law, Participant may have, without limitation, the
rights to (i) inquire whether and what kind of Personal Data the Company holds
about him or her and how it is processed, and to access or request copies of
such Personal Data, (ii) request the correction or supplementation of Personal
Data about him or her that is inaccurate, incomplete or out-of-date in light of
the purposes underlying the processing, (iii) obtain the erasure of Personal
Data no longer necessary for the purposes underlying the processing, processed
based on withdrawn consent, processed for legitimate interests that, in the
context of his or her objection, do not prove to be compelling, or processed in
non-compliance with applicable legal requirements, (iv) request the Company to
restrict the processing of his or her Personal Data in certain situations where
Participant feels its processing is inappropriate, (v) object, in certain
circumstances, to the processing of Personal Data for legitimate interests, and
to (vi) request portability of Participant’s Personal Data that he or she has
actively or passively provided to the Company (which does not include data
derived or inferred from the collected data), where the processing of such
Personal Data is based on consent or his or her employment and is carried out by
automated means. In case of concerns, Participant understands that he or she may
also have the right to lodge a complaint with the competent local data
protection authority. Further, to receive clarification of, or to exercise any


14



--------------------------------------------------------------------------------




of, Participant’s rights, Participant understands that he or she should contact
his or her local human resources representative.
(i)    Alternate Basis and Additional Consents. Finally, Participant understands
that the Company may rely on a different basis for the collection, processing or
transfer of Personal Data in the future and/or request that Participant provide
another data privacy consent. If applicable, Participant agrees that upon
request of the Company or the Employer, Participant will provide an executed
acknowledgment or data privacy consent form (or any other agreements or
consents) that the Company and/or the Employer may deem necessary to obtain from
him or her for the purpose of administering his or her participation in the Plan
in compliance with the data privacy laws in his or her country, either now or in
the future. Participant understands and agrees that he or she will not be able
to participate in the Plan if Participant fails to provide any such consent or
agreement requested by the Company and/or the Employer.
21.        Plan Prospectus. The official prospectus for the Plan is available on
the Company’s intranet at: GNet > Employee Resources > Stock Awards > Plan
Documents. Participant may also obtain a printed copy of the prospectus by
contacting Stock Plan Services at stockplanservices@gilead.com.    
22.        Language. By electing to accept this Agreement, Participant
acknowledges that he or she is sufficiently proficient in English, or has
consulted with an advisor who is sufficiently proficient in English so as to
allow Participant, to understand the terms and conditions of this Agreement.
Further, if Participant has received this Agreement or any other document
related to the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.
23.        Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
24.        Participant Acceptance. Participant must accept the terms and
conditions of this Agreement either electronically through the electronic
acceptance procedure established by the Company or through a written acceptance
delivered to the Company in a form satisfactory to the Company. In no event
shall any Shares be issued (or other securities or property distributed) under
this Agreement in the absence of such acceptance.
25.     Foreign Account / Assets Reporting. Depending upon the country to which
laws Participant is subject, Participant may have certain foreign asset and/or
account reporting requirements that may affect Participant’s ability to acquire
or hold Shares under the Plan or cash received from participating in the Plan
(including from any dividends or phantom dividend equivalents received or sale
proceeds arising from the sale of Shares) in a brokerage or bank account outside
Participant’s country. Participant’s country may require that he or she report
such accounts,


15



--------------------------------------------------------------------------------




assets or transactions to the applicable authorities in Participant’s country.
Participant is responsible for knowledge of and compliance with any such
regulations and should speak with his or her own personal tax, legal and
financial advisors regarding same.
26.    Addendum. Notwithstanding any provisions in this Agreement, the Award
shall be subject to any special terms and conditions set forth in any Addendum
to this Agreement for Participant’s country. Moreover, if Participant relocates
to one of the countries included in the Addendum, the special terms and
conditions for such country will apply to Participant, to the extent the Company
determines that the application of such terms and conditions is necessary for
legal or administrative reasons. The Addendum constitutes part of this
Agreement.
27.        Imposition of Other Requirements. The Company reserves the right to
impose other requirements on Participant’s participation in the Plan, on the
Award and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require Participant to sign any additional agreements or undertakings that
may be necessary to accomplish the foregoing.
IN WITNESS WHEREOF, Gilead Sciences, Inc. has caused this Agreement to be
executed on its behalf by its duly-authorized officer on the day and year first
indicated above.




GILEAD SCIENCES, INC.
exhibit1019globalrest_image1.jpg [exhibit1019globalrest_image1.jpg]
By:    Jyoti Mehra
Title:    EVP, Human Resources


        
By Participant’s electronic acceptance and the signature of the Company’s
representative above, Participant and the Company agree that this Award is
granted under and governed by the terms and conditions of the Plan and the
Agreement, including the terms and conditions set forth in any Addendum to the
Agreement for Participant’s country. Participant has reviewed the Plan and the
Agreement in their entirety, has had an opportunity to obtain the advice


16



--------------------------------------------------------------------------------




of counsel prior to accepting the Agreement and fully understands all provisions
of the Plan and Agreement.


                        


17



--------------------------------------------------------------------------------






APPENDIX A

DEFINITIONS
The following definitions shall be in effect under the Agreement:
A.    Addendum shall mean the addendum to this Agreement setting forth special
terms and conditions for Participant’s country.
B.    Administrator shall mean the Compensation Committee of the Board (or a
subcommittee thereof) acting in its capacity as administrator of the Plan.
C.    Agreement shall mean this Global Restricted Stock Unit Issuance Agreement.
D.    Applicable Acceleration Period shall have the meaning assigned to such
term in Section 2(b) of the Plan and shall be determined on the basis of
Participant’s status on the Change in Control date.
E.    Applicable Laws shall mean the legal requirements related to the Plan and
the Award under applicable provisions of the federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable Stock
Exchange on which the Common Stock is listed for trading, and the rules of any
non-U.S. jurisdiction applicable to Awards granted to residents therein.
F.    Award shall mean the award of Restricted Stock Units made to Participant
pursuant to the terms of this Agreement.
G.    Award Date shall mean the date the Restricted Stock Units are awarded to
Participant pursuant to the Agreement and shall be the date indicated in
Paragraph 1 of the Agreement.
H.    Board shall mean the Company’s Board of Directors.
I.    Cause shall have the meaning given to the term “Cause” in any effective
employment agreement between the Participant and the Company or a Related
Entity, or if none, shall mean the termination of Participant’s Continuous
Service as a result of Participant’s (i) conviction of, a guilty plea with
respect to, or a plea of nolo contendere to, a charge that Participant has
committed a felony under the laws of the United States or of any State or a
crime involving moral turpitude, including (without limitation) fraud, theft,
embezzlement or any crime that results in or is intended to result in personal
enrichment to Participant at the expense of the Company or a Related Entity;
(ii) material breach of any agreement entered into between Participant and the
Company or a Related Entity that impairs the Company’s or the Related Entity’s
interest therein; (iii) willful misconduct, significant failure to perform his
or her duties or gross neglect of his or her duties; (iv) engagement in any
activity that constitutes a material conflict of interest with the Company or a
Related Entity; or (v) reasons that are comparable to Cause under employment
laws


B-1



--------------------------------------------------------------------------------





in the jurisdiction where Participant is employed or the terms of Participant’s
employment agreement, if any.
J.    Change in Control shall mean a change in ownership or control of the
Company effected through the consummation of any of the following transactions:
(i)    a sale, transfer or other disposition of all or substantially all of the
Company’s assets;
(ii)    the closing of any transaction or series of related transactions
pursuant to which any person or any group of persons comprising a “group” within
the meaning of Rule 13d-5(b)(1) of the 1934 Act (other than the Company or a
person that, prior to such transaction or series of related transactions,
directly or indirectly controls, is controlled by or is under common control
with, the Company) becomes directly or indirectly (whether as a result of a
single acquisition or by reason of one or more acquisitions within the twelve
(12)-month period ending with the most recent acquisition) the beneficial owner
(within the meaning of Rule 13d-3 of the 1934 Act) of securities possessing (or
convertible into or exercisable for securities possessing) more than fifty
percent (50%) of the total combined voting power of the Company’s outstanding
securities (as measured in terms of the power to vote with respect to the
election of Board members) outstanding immediately after the consummation of
such transaction or series of related transactions, whether such transaction
involves a direct issuance from the Company or the acquisition of outstanding
securities held by one or more of the Company’s existing stockholders or an
acquisition, consolidation or other reorganization to which the Company is a
party; or
(iii)    a change in the composition of the Board over a period of twelve (12)
consecutive months or less such that a majority of the Board members ceases, by
reason of one or more contested elections for Board membership, to be comprised
of individuals who either (A) have been Board members continuously since the
beginning of such period or (B) have been elected or nominated for election as
Board members during such period by at least a majority of the Board members
described in clause (A) who were still in office at the time the Board approved
such election or nomination.
In no event, however, shall a Change in Control be deemed to occur upon a
merger, consolidation or other reorganization effected primarily to change the
State of the Company’s incorporation or to create a holding company structure
pursuant to which the Company becomes a wholly-owned subsidiary of an entity
whose outstanding voting securities immediately after its formation are
beneficially owned, directly or indirectly and in substantially the same
proportion, by the persons who beneficially owned the Company’s outstanding
voting securities immediately prior to the formation of such entity.
K.    Code shall mean the U.S. Internal Revenue Code of 1986, as amended.


B-2



--------------------------------------------------------------------------------





L.    Common Stock or Shares shall mean shares of the Company’s common stock.
M.    Company shall mean Gilead Sciences, Inc., a Delaware corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Gilead Sciences, Inc. which shall by appropriate action adopt the Plan.
N.    Constructive Termination shall have the meaning assigned to such term in
Section 11(d) of the Plan.
O.    Consultant shall mean any person, including an advisor, who is compensated
by the Company or any Related Entity for services performed as a non-employee
consultant; provided, however, that the term “Consultant” shall not include
non-employee Directors serving in their capacity as Board members. The term
“Consultant” shall include a member of the board of directors of a Related
Entity.
P.    Continuous Service shall mean the performance of services for the Company
or a Related Entity (whether now existing or subsequently established) by a
person in the capacity of an Employee, Director or Consultant. For purposes of
this Agreement, Participant shall be deemed to cease Continuous Service
immediately upon the occurrence of either of the following events: (i)
Participant no longer performs services in any of the foregoing capacities for
the Company or any Related Entity or (ii) the entity for which Participant is
performing such services ceases to remain a Related Entity of the Company, even
though Participant may subsequently continue to perform services for that
entity. Subject to the foregoing and any applicable limitations of Code Section
409A, the Administrator shall have the exclusive discretion to determine when
Participant ceases Continuous Service for purposes of the Award.
Q.    Director shall mean a member of the Board.
R.    Employee shall mean any person who is in the employ of the Company (or any
Related Entity), subject to the control and direction of the Company or Related
Entity as to both the work to be performed and the manner and method of
performance.
S.    Employer shall mean the Company or the Related Entity employing or
retaining Participant.
T.    Fair Market Value per share of Common Stock on any relevant date shall be
the closing price per share of Common Stock (or the closing bid, if no sales
were reported) on that date, as quoted on the Stock Exchange that is at the time
serving as the primary trading market for the Common Stock; provided, however,
that if there is no reported closing price or closing bid for that date, then
the closing price or closing bid, as applicable, for the last trading date on
which such closing price or closing bid was quoted shall be determinative of
such Fair Market Value. The applicable quoted price shall be as reported in The
Wall Street Journal or such other source as the Administrator deems reliable.


B-3



--------------------------------------------------------------------------------





U.    1934 Act shall mean the U.S. Securities Exchange Act of 1934, as amended
from time to time.
V.    Normal Vesting Schedule shall mean the schedule set forth in Paragraph 1
of the Agreement, pursuant to which the Restricted Stock Units and the
underlying Shares are to vest in a series of installments over Participant’s
period of Continuous Service.
W.    Parent shall mean a “parent corporation,” whether now existing or
hereafter established, as defined in Section 424(e) of the Code.
X.    Participant shall mean the person to whom the Award is made pursuant to
the Agreement.
Y.    Plan shall mean the Company’s 2004 Equity Incentive Plan, as amended and
restated from time to time.
Z.    Permanent Disability shall mean the inability of Participant to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which is expected to result in death or to be of
continuous duration of twelve (12) months or more. The Administrator shall have
exclusive discretion to determine when Permanent Disability has occurred for
purposes of this Agreement.
AA.    Qualifying Change in Control shall mean a change in the ownership of the
Company, a change in the effective control of the Company or a change in
ownership of a substantial portion of the Company’s assets, with each such event
to be determined in accordance with the requirements for a change in control
event set forth in Section 1.409A-3(i)((5) of the Treasury Regulations;
provided, however, that a change in the effective control of the Company will
only be deemed to occur if there is an acquisition, within the applicable twelve
(12)-month period, of ownership of securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding
securities.
BB.    Related Entity shall mean (i) any Parent or Subsidiary of the Company and
(ii) any corporation in an unbroken chain of corporations beginning with the
Company and ending with the corporation in the chain for which Participant
provides services as an Employee, Director or Consultant, provided each
corporation in such chain owns securities representing at least twenty percent
(20%) of the total outstanding voting power of the outstanding securities of
another corporation or entity in such chain and there is a legitimate non-tax
business purpose for making this Award to Participant.
CC.    Restricted Stock Unit shall mean the Award in the form of a contractual
right to receive Shares under this Agreement which will entitle Participant to
receive one actual share of Common Stock per Restricted Stock Unit upon the
satisfaction of the Continuous Service vesting requirements applicable to such
Award.
DD.    Separation from Service shall mean Participant’s cessation of Employee
status by reason of his or her death, retirement or termination of employment.
Participant shall be


B-4



--------------------------------------------------------------------------------





deemed to have terminated employment for such purpose at such time as the level
of his or her bona fide services to be performed as an Employee (or as a
consultant or independent contractor) permanently decreases to a level that is
not more than twenty percent (20%) of the average level of services such person
rendered as an Employee during the immediately preceding thirty-six (36) months
(or such shorter period for which he or she may have rendered such services).
Solely for purposes of determining when a Separation from Service occurs,
Participant will be deemed to continue in “Employee” status for so long as he
remains in the employ of one or more members of the Employer Group, subject to
the control and direction of the employer entity as to both the work to be
performed and the manner and method of performance. “Employer Group” means the
Company and any Parent or Subsidiary and any other corporation or business
controlled by, controlling or under common control with, the Company, as
determined in accordance with Sections 414(b) and 414(c) of the Code and the
Treasury Regulations thereunder, except that in applying Sections 1563(1), (2)
and (3) of the Code for purposes of determining the controlled group of
corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections, and in applying Section 1.414(c)-2 of the Treasury Regulations
for purposes of determining trades or businesses that are under common control
for purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in Section
1.414(c)-2 of the Treasury Regulations. Any such determination as to Separation
from Service, however, shall be made in accordance with the applicable standards
of the Treasury Regulations issued under Section 409A of the Code. In addition,
the following special provisions shall be in effect for any leave of absence
taken by Participant while this Award is outstanding:
(i)    Should the period of such leave (other than a disability leave) exceed
six (6) months, then Participant shall be deemed to incur a Separation from
Service upon the expiration of the initial six (6) - month period of that leave,
unless Participant retains a right to re-employment under Applicable Law or by
contract with the Company (or any Parent or Subsidiary or other Related Entity).
(ii)    Should the period of a disability leave exceed twenty-nine (29) months,
then Participant shall be deemed to incur a Separation from Service upon the
expiration of the initial twenty-nine (29)-month period of that leave, unless
Participant retains a right to re-employment under Applicable Law or by contract
with the Company (or any Parent or Subsidiary or other Related Entity). For such
purpose, a disability leave shall be a leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
causes Participant to be unable to perform the duties of his position of
employment with the Company (or any Parent or Subsidiary or other Related
Entity) or any substantially similar position of employment.
EE.    Share Withholding Method shall mean an automatic Share withholding
procedure pursuant to which the Company will withhold, immediately as the Shares
are issued under the Award, a portion of those Shares with a Fair Market Value
(measured as of the issuance date) equal to the amount of the applicable
Withholding Taxes.


B-5



--------------------------------------------------------------------------------





FF.    Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
or Global Select Market or the New York Stock Exchange.
GG.    Subsidiary shall mean a “subsidiary corporation,” whether now existing or
hereafter established, as defined in Section 424(f) of the Code.
HH.    Withholding Taxes shall mean any and all income taxes (including U.S.
federal, state, and local tax and/or foreign income taxes) and the employee
portion of the federal, state, local and/or foreign employment taxes (including
social insurance, payroll tax, payment on account or other tax-related items)
required or permitted to be withheld by the Company in connection with any
taxable or tax withholding event, as applicable, attributable to the Award or
Participant’s participation in the Plan.




B-6

